Exhibit (a)(1)(D) NOTICE OF WITHDRAWAL OF OPTIONS PREVIOUSLY TENDERED FOR EXCHANGE PURSUANT TO THE OFFER TO EXCHANGE DATED AUGUST 24, 2009 If you previously elected to participate in the Offer to Exchange dated August 24, 2009 (the “Offer”) from Sigma Designs, Inc. (“Sigma”) to exchange certain outstanding stock options for a lesser number of replacement options by submitting a signed Election Form and you would like to withdraw your election to exchange some or all of your eligible stock options, you must notify us of your withdrawal before 9 p.m.
